Citation Nr: 0322866	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include postural scoliosis.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from April 1957 to 
January 1962.  

These matters come to the Board of Veterans' Appeals (Board) 
from January and June 2001 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  


REMAND

The veteran maintains that he is entitled to service 
connection for a back disability, to include postural 
scoliosis.  The Board notes that on his entrance examination 
dated in April 1957, it is noted that the veteran had 
postural scoliosis.  In an August 1957 clinical record, it is 
noted that the veteran had low back syndrome for more than 
two years and that he had scoliosis prior to entry into the 
service.  The veteran's separation examination is silent for 
any notations or findings related to the back.  

There are no medical records related to the veteran's back 
problems until many years after service.  In a private x-ray 
study conducted in February 2000, it was noted that there 
were degenerative changes at various levels with moderate 
dextroconvex scoliosis.  In another private x-ray study done 
in February 2001, it was noted that there were advanced 
degenerative arthritic changes with osteophytes and S-shaped 
scoliosis of the thoracolumbar spine.  

With respect to his service-connected hearing loss, the 
veteran contends that his disability has increased in 
severity and thus, warrants a compensable evaluation.  
Service connection for bilateral hearing loss was granted in 
a November 2000 rating decision and assigned a noncompensable 
evaluation.  Hearing evaluations by Miracle Ear were done in 
July 1990 and by Beltone Hearing Aid Center in January 2000.  
The most recent VA audiology examination took place in 
October 2000.  Also associated with the claims folder are 
reports from private examinations with Kaiser Permanente 
conducted in January 2000 and May 2001.  Medical findings 
during those examinations indicated that the veteran's 
hearing loss in his right ear has increased.  

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision 
as to whether the veteran is entitled to service connection 
for a back disability and to an initial compensable 
evaluation for his service-connected hearing loss.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

Thus, the Board remands this matter for the following 
directives:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any back 
disability since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
hearing loss disability.  After securing 
the necessary release, the RO should 
obtain these records.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of disability 
associated with the back.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should provide 
an opinion as to whether the veteran's 
preexisting scoliosis worsened during 
service beyond the natural progression of 
the disability.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any post-service back disability is 
related to his complaints of low back 
problems and scoliosis during his period 
of service.  Complete rationale for the 
opinions expressed should be provided.  

4.  The veteran should then be afforded a 
VA audiology examination to determine the 
current severity of his bilateral hearing 
loss.  All indicated tests, including 
complete audiometric testing, must be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  Complete 
rationale for the opinions expressed 
should be provided.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


